Citation Nr: 1009756	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  98-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes, including 
as secondary to service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetic peripheral 
neuropathy (claimed as tingling of the hands and feet), 
including as secondary to service-connected PTSD.

3.  Entitlement to service connection for impotence, 
including as secondary to service-connected PTSD.

4.  Entitlement to service connection for increase in blood 
sugars as secondary to service-connected duodenal ulcer and 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1962 to December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on October 16, 
2009, which vacated a January 2008 Board decision as to the 
issues remaining on appeal and remanded the case for 
additional development.  The appeal as to other issues 
addressed in the January 2008 Board decision was dismissed.  
The issues on appeal initially arose from rating decisions in 
July 2004 and May 2007 by the Lincoln, Nebraska, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge in May 
2004, but that the issues remaining on appeal were not 
addressed at that time.  A copy of the transcript of that 
hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

In its October 2009 order the Court, by incorporating the 
terms of a joint motion for remand, found statements in the 
January 2008 Board decision were internally inconsistent and 
remanded the issues of entitlement to service connection for 
diabetes and increase in blood sugars for an adequate 
statement of reasons and bases for the determination.  The 
issues of entitlement to service connection for diabetic 
neuropathy and impotence were remanded as inextricably 
intertwined with these claims.  It was specifically noted 
that a June 2004 VA examiner stated that "[i]f the veteran 
did not have ulcer disease, it would be less likely that he 
would have difficulties managing his diabetes because of the 
stomach problem" and that "[t]he increased symptoms due to 
the ulcer disease with reflux include varying blood sugar 
levels when his stomach problems worsen."

The Board notes that in a February 2005 addendum report the 
June 2004 VA examiner stated the medical records included 
documentation showing medication being changed from 
lansoprazole and that "this change could easily cause 
abdominal discomfort and distress and vomiting which could 
easily play into his varying blood sugars."  It was further 
noted that it did not appear that the stomach medicine was 
the sole cause of his varying blood sugars and that the 
changing of medication was only a contributing factor in his 
stomach distress which could lead to variations in his blood 
sugars.  The examiner found that the aggravation of the 
Veteran's diabetes did not appear to be permanent because 
there were medical records indicating he was asymptomatic 
concerning stomach issues on occasion.  

The Board also notes that subsequent VA treatment records 
show continued problems with increased blood sugar levels 
without opinion as to etiology.  A May 2006 report noted the 
Veteran attributed the higher level findings to stress.  The 
Veteran submitted copies of medical literature discussing 
studies linking PTSD to diabetes and gastrointestinal disease 
and noting rare side effects of high or low blood sugar with 
use of lansoprazole.  An April 2007 VA examination report 
noted diagnoses of upper and lower peripheral neuropathy that 
was at least as likely as not related to the Veteran's 
diabetes mellitus, but that there was no evidence that "PTSD 
produces neuropathy of the extremities."  The Veteran also 
submitted copies of medical literature and medical literature 
abstracts noting studies involving PTSD and diabetes and PTSD 
and sexual dysfunction.  In light of the additional evidence 
added to the record, the Board finds that further development 
is required.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was 
notified of the provisions of the VCAA and how it applied to 
his claims by correspondence dated in May 2004, June 2006, 
and November 2006.  The Court, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  A review of 
the record indicates the Veteran was also notified that the 
VCAA applied to all elements of a claim in March 2006.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the 
nonservice-connected condition prior to the aggravation.  
Because the new law appears more restrictive than the old, 
and because the appellant's appeal was already pending when 
the new provisions were promulgated, the Board will consider 
this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the claimed 
disorders since August 2007.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  The Veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that diabetes or a disability 
manifested by increased blood sugar, 
peripheral neuropathy, or impotence was 
either incurred or permanently aggravated 
as a result of active service or are 
caused by or aggravated by a service-
connected disability.  All indicated 
tests and studies are to be performed.  
The examination must be conducted 
following the protocol in any applicable 
VA disability examination worksheet.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, should be 
associated with the claims folder, if 
feasible.  The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal.  All applicable laws 
and regulations should be considered.  
If any benefit sought remains denied, 
the Veteran and his attorney should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



